ORDER

SCHALL, Circuit Judge.
Kimco et al. move without opposition to consolidate the above captioned appeals and “to extend appellant’s time for perfecting the consolidated appeals until the date provided for the later appeal.” The parties jointly move to dismiss 02-5092. The court considers whether 02-5059 should be dismissed.
*454On January 16, 2002, Kimco filed 02-5059 from a December 18, 2001 order of the United States Court of Federal Claims granting summary judgment in favor of the United States and directing the parties file a damages stipulation by January 25, 2002. On March 27, 2002, this court advised Kimco that, absent objection 'within 21 days, 02-5059 would be dismissed as premature because judgment had not yet entered in the Court of Federal Claims. Kimco has not objected to or otherwise addressed this issue. We conclude that 02-5059 should be dismissed as premature.
Accordingly,
IT IS ORDERED THAT:
(1) Appeal 02-5059 is dismissed as premature.
(2) The motion to dismiss 02-5092 is granted.
(3) Each side shall bear its own costs.
(4) The motions to consolidate are moot.
(5) The motions for an extension of time are moot.